Citation Nr: 1312534	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-30 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Jan Dils/Heather Van Hoose, Attorneys at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2013.

The Veteran submitted her current claim in December 2008.  She wanted to reopen a previously denied claim for service connection for PTSD.  She listed additional psychiatric diagnoses with her claim.  

As set forth below, the Board will reopen the Veteran's claim for service connection for PTSD and the issue will be remanded.  In light of the Veteran's listing of additional psychiatric diagnoses with her claim and the presence of several other psychiatric diagnoses in the claims folder during the course of the present appeal, the second issue has been re-characterized as listed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board notes that the RO has also recognized that the other diagnoses must be considered as reflected in the Deferred Rating Decision of June 2012.  There the RO asked a VA examiner to state whether the Veteran had an acquired psychiatric disorder, to include PTSD, related to claimed sexual trauma in service.  Therefore, the issue of service connection must encompass consideration of other psychiatric diagnoses in addition to PTSD.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In an unappealed January 1998 rating decision, the RO continued a prior denial of service connection for PTSD.

2.  Additional evidence received since the January 1998 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for PTSD and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  A January 1998 rating decision, which continued a prior denial of service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  The evidence received since the January 1998 rating decision is new and material as to the issue of service connection for bilateral hearing loss, and that issue is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The provisions also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

In addition, VA has a duty to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board has considered the requirements regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for PTSD, no further discussion of these VCAA requirements is required with respect to this matter.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

II.  Analysis-New and Material Evidence

The Veteran served on active duty from May 1976 to May 1980.  She first sought service connection for PTSD by way of a claim submitted in September 1993.  The Board denied the claim as not well grounded, there was no diagnosis of PTSD, in April 1997.  

The Board notes that, at the time, in order for a claim to be well grounded, there had to be competent evidence of a current disability; of incurrence or aggravation of a disease or injury in service (lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (medical evidence).

The Veteran sought to reopen her claim for service connection for PTSD in June 1997.  The RO denied the Veteran's claim in January 1998.  Notice of the rating action was provided to the Veteran in February 1998.  She did not perfect an appeal and the decision became final and is the last final denial on any basis.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  As a result, service connection for PTSD may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The new and material evidence does not have to be sufficient to grant the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran submitted more information regarding events in service with her claim of June 1997.  She related how she was harassed in service and felt compelled to have sex with one individual.  She also said she was forced into a Caesarean section (C-section) delivery of her child while in service.  She was isolated at her duty station and was not consulted about having the C-section.  She said she had a fear of male doctors ever since.  

The Veteran submitted evidence of a diagnosis of PTSD with her claim in June 1997.  The evidence consisted of outpatient counseling records from a social worker, S. Crawford, for the period from April 1997 to July 1997.  The several treatment entries noted the Veteran's statements of suffering from sexual assault.  An April 1997 entry noted the Veteran reported being raped in May 1978.  Further information was not included.  In an entry from May 1997 the Veteran said the man who raped her lived nearby but she did not report him because she did not think anyone would believe her.  The counseling records reflect a longstanding and ongoing problem with alcohol abuse on the part of the Veteran.  The social worker provided a diagnosis of PTSD that was related to events in service.  She also listed diagnoses of alcohol dependence, schizoaffective disorder and bipolar disorder.

VA treatment entries for the period from November 1996 to February 1997 were also of record.  They contained comments that the Veteran alleged sexual trauma before and during service.  

The RO denied the claim as not well grounded.  The RO determined that the Veteran's service treatment records (STRs) did not reflect any evidence of treatment of a nervous condition.  The Veteran had not responded to the RO's letter for information regarding a claimed stressor.  Finally, the RO determined that the evidence of record did not establish a link to any event in service and the current PTSD.  

The next information in the claims folder is a request for information from the Veteran's congressional representative in September 1999.  The record shows the Veteran submitted a release for her representative to inquire about her claim for disability.  No details were provided and there was no further statement from the Veteran.  

The RO responded to the request in September 1999.  The RO informed the representative that the Veteran's claim was denied in January 1998 and notice of the rating action was provided in February 1998.  The Veteran had not appealed the decision and it had now become final.  The letter advised the Veteran could reopen her claim by submitting new and material evidence.  

Copies of requested items from the Veteran's claims folder were provided to an authorized individual at a Vet Center in November 2003.  However, no correspondence regarding a potential claim was received from anyone at the Vet Center or from the Veteran.  

The Veteran sought to reopen her claim for service connection for PTSD in December 2008.  Evidence added to the record since the last final denial includes the Veteran's claim, a stressor statement form submitted by the Veteran with her claim, additional personnel records for the Veteran, VA treatment records in the claims folder for the period from August 1999 to August 2010, VA treatment records in Virtual VA for the period from January 2007 to April 2013, private psychological evaluation from J. R. Atkinson, M.A., dated in July 2011, VA disability questionnaire (DBQ) dated in August 2012, transcript of video conference hearing held in February 2013 and statements from the Veteran.  

The Board notes that the Veteran failed to report for two examinations in conjunction with the current claim to reopen.  A review of the claims folder reflects that the RO believed there was good cause for the Veteran's failure to report and the Veteran did report for the examination scheduled in August 2012.  

 The evidence added to the record is mostly new.  The personnel records were more complete than records provided in 1997 but contained a number of duplicate entries.  The personnel records show the Veteran with acceptable performance ratings prior to her transfer to a new duty station in May 1978.  She gave birth to a son at her new station in April 1979.  No father was identified on the birth certificate.  She began to have performance and discipline issues in 1979 that carried over to 1980.

The treatment records were all new.  The Veteran had ongoing problems with her substance abuse.  She also received multiple diagnoses of psychiatric disorders.  

The stressor statement from the Veteran provided specifics on two instances of sexual trauma in service and is new evidence.  She provided details on the claimed rape of May 1978.  She was home on leave and a person she knew raped her.  She also related that she was molested on a flight to a new duty station when a man put his hand in her pants while she was sleeping.  

The report from Mr. Atkinson is also new.  The report was based on a history as related by the Veteran.  The Veteran related the incident of being raped while home on leave in 1978.  She also said she was raped once in service and the man was put in jail.  She did not provide any details on when this occurred or where.  The Veteran related that she became pregnant several months after the rape.  She said her performance went down.  She said her lieutenant tried to get rid of her once she became pregnant.  Mr. Atkinson detailed how the Veteran's stressors met the criteria for a diagnosis of PTSD that was related to sexual assault in service.  He provided a diagnosis of chronic PTSD.

The VA examination of August 2012 did not result in a diagnosis of PTSD.  Further, the examiner said the Veteran did not identify a sexual trauma event during service at the examination.  

The Veteran testified regarding the rape that occurred in 1978.  She said she went to her overseas assignment after this happened.  She became pregnant after reporting to her unit.  Her superiors began to find fault with her work and lack of leadership.  She said she had not had any problems like this in her earlier years of service.  The Veteran said she never reported the rape to authorities.  She said she began to drink heavily after her rape.  

The new evidence of record provides further details of the sexual trauma the Veteran claims occurred during service.  The private report from Mr. Atkinson gives a diagnosis of chronic PTSD related to sexual trauma that occurred in service.  The Veteran's testimony about her decline in her performance is documented in her military personnel records.  The evidence is new and material and raises a reasonable possibility of substantiating the claim for service connection and the claim for service connection for PTSD is reopened.


ORDER

New and material evidence sufficient to reopen a claim for service connection for PTSD having been received, the appeal is granted to this extent.


REMAND

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The applicable regulation also provides additional instruction in regard to claims involving service connection for PTSD due to personal assault.  See 38 C.F.R. § 3.304(f)(5) (2012).  

The Board notes that 38 C.F.R. § 3.304(f) was amended in July 2010 to add a new evidentiary standard for establishing the required in-service stressor for claims involving a veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39,843-39,852 (July 13, 2010).  A correction was published to establish the effective date of the amendment as of July 13, 2010.  See 75 Fed. Reg. 41,092 (July 15, 2010).  The change in regulation did add a new subsection 38 C.F.R. § 3.304(3) and required the renumbering of the existing subsections.  Thus, the applicable subsection relating to personal assault was renumbered as 38 C.F.R. § 3.304(f)(5).

For this case the Board will cite to the regulation applicable to personal assault stressors as 38 C.F.R. § 3.304(f)(5).  The subsection provides as follows:

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

38 C.F.R. § 3.304(f)(5) (2012).

In cases that do not involve personal assault claims, the Court has held that credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); but see Patton v. West, 12 vet. App. 272, 280 (1999) (Moreau not applicable in cases of alleged personal assault).  In Cohen, the Court also held that the sufficiency of a stressor was now a clinical determination for an examining mental health professional.  Id. at 140, 141.  The Court further said that the occurrence of the stressor was still a factual matter to be determined by the evidence.  Id. at 145-147.

As noted, if a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate an account of a stressor incident.  Further a medical opinion may be submitted for use in determining whether the occurrence of a stressor is corroborated.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  The United States Court of Appeals for the Federal Circuit also said that any such medical opinion was still to be weighed by VA along with the other evidence provided.  Id. at 1382 n.1.; see also 67 Fed. Reg. 10,330 (Mar. 7, 2002) (VA is not required to accept a doctor's diagnosis of PTSD due to a personal assault as proof that the stressor occurred or that the PTSD is service connected.)  

As noted, the regulations pertaining to claims for service connection for PTSD were amended in July 2010.  The new subsection specifically focuses on those cases where the stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity.  The facts of this case clearly establish that the Veteran's stressor is limited solely to a claimed sexual/personal assault in service.  The Board finds that 38 C.F.R. § 3.304(f)(3) is not for consideration in this case.  Moreover, the Veteran is not claiming combat or status as a prisoner of war as the basis of her PTSD.  Therefore, the only applicable provision in this case is the subsection pertaining to personal assault at 38 C.F.R. § 3.304(f)(5).

The August 2012 VA examiner felt that the Veteran needed to be alcohol free for at least 6 months before an adequate assessment could be made that the Veteran's mental health symptoms were not related to substance abuse.  The same examiner also said that the Veteran did not relate a sexual trauma that was associated with the military during the examination.  Given the Veteran's history of alcohol abuse, it is not certain that the ideal condition of being alcohol free for the recommended period of time will be met.  

A review of the medical evidence of record shows that, at times, the Veteran is not a reliable historian in that she has difficulty in focusing on what the examiner requests of her.  This was evidenced in the report from Mr. Atkinson as well as the VA examination of August 2012.  However, she has submitted statements and testimony regarding a rape that occurred during her period of active duty.  The Veteran was apparently at home on leave, pending her assignment to an overseas station, when the rape occurred.  She reported for her new assignment in June 1978.  The Veteran has also related that she was groped by a male during her flight to her new duty station.  Both of these stressors were part of the latest claim.  The Veteran also appeared to indicate that she was raped a second time during service in her examination with Mr. Atkinson but has never provided any other information regarding this assault.  She said the individual was put in jail.  As she did not report her rape from 1978 this would appear to be a second instance of rape.  

The Veteran became pregnant soon after she arrived at her new station in 1978 and had a child at the base hospital in April 1979.  The Veteran has made statements in the past regarding the trauma of being pregnant and alone at her duty station.  She related being fearful of the delivery process and that she was affected by the need for a C-section as she stated she was not told of this possibility.  She has also stated that she experienced complications after her surgery and her complaints were ignored.  The Veteran did submit a claim for residuals from that surgery in May 1993.  The claim was denied in July 1993.

The Veteran has also made statements about the general hostile environment she experienced as a woman in service, particularly with her statement of June 1997.  

On remand, the Veteran, through the assistance of her attorney representative, should be asked to provide a complete list of events that constitute her sexual trauma and/or stressful events during service.  

As noted in the Introduction, the Veteran has received a number of Axis I diagnoses.  The August 2012 examiner was asked to provide an opinion as to whether any such diagnoses were related to sexual trauma in service.  The examiner noted that she could not say due to the Veteran's alcohol abuse.  The examiner also identified a mood disorder as the only other Axis I diagnosis aside from the claimed PTSD.  As the Veteran has had multiple Axis I diagnoses during the period of the claim, they must all be addressed, whether a current examination results in a diagnosis or not.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Finally, the initial VCAA notice letter for the current claim informed the Veteran that she had previously been denied service connection for an acquired psychiatric disorder.  The Board has reviewed the prior rating decisions and Board decision and has found no evidence of an explicit or implicit denial of a psychiatric disorder other than PTSD.  On remand, the Veteran should be provided with a new notice letter in regard to service connection for an acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice as to how to substantiate a claim for entitlement to service connection for an acquired psychiatric disorder.  The initial notice letter of February 2009 had incorrectly informed the Veteran that the issue had previously been denied.  The notice should also include the necessary information regarding VA's duty to assist and what the Veteran can do to assist in the development of his claim.  

2.  The RO should contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for psychiatric symptoms.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

The Veteran's attorney may be of assistance in helping the Veteran to identify any such facilities.  

3.  The RO should also contact the Veteran and ask that she provide a list of events that she believes constitute stressors in this case.  The Veteran's representative assistance in this matter would greatly enhance the development of the case.  It would be of benefit that the stressors be compiled to aid the VA examiner at the time of the examination.  If the Veteran provides an updated stressor statement, this should be provided to the examiner.  

4.  Only after completion of the above, the Veteran should be afforded a VA psychiatric examination to determine whether she currently suffers from PTSD, or any acquired psychiatric disorder, that is related to military service.  The claims folder, and a copy of this remand, must be provided to the examiner and reviewed by the examiner prior to the examination.  The examination report must reflect that the examiner was provided with both a copy of this remand and the claims folder and that they were reviewed prior to the examination.

Psychological testing should be conducted, if deemed necessary, with a view toward determining whether the Veteran has PTSD.  All other indicated studies, tests and evaluations, if any, should be performed as deemed necessary by the examiner.  The results of any such studies, tests and evaluations must be included in the examination report.  

The examiner is advised that the Veteran is claiming service connection for PTSD/acquired psychiatric disorder based on alleged sexual assaults during service.  The Veteran has related a specific claimed incident of her being raped while on leave during service in 1978.  This reportedly was not at a military facility but occurred while she was home and she knew the perpetrator.  The Veteran has also alleged that she was groped on a flight taking her to her new duty station in 1978.  This reportedly occurred while she was asleep but she awoke to discover the assault.

The Veteran also became pregnant during service.  She was not married at the time and had her delivery at her military base.  She has expressed dissatisfaction with how she was treated and reports that she had a C-section without being advised about the possibility.  Finally, the Veteran has related other incidents during service of what she termed harassment from men at her units.

The Veteran has also made statements of being sexually assaulted prior to service and after.  This raises a question of whether there was a psychiatric disorder that existed prior to service or any current psychiatric disorder could be the result of events after service.  

The law provides that, in personal assault cases, the occurrence of the alleged stressor can be determined by a medical examiner based upon a thorough review of the evidence.  This is because there is often little objective evidence such as a medical record, report, or similar evidence, to document the actual occurrence of the assault.  (The Veteran has maintained that she did not report any the traumatic events).  Thus, other types of evidence, such as, but not limited to, statements from family members, roommates, fellow service members, or clergy and evidence of behavior changes following the claimed assault, can be considered in determining whether a claimed personal assault occurred.  In addition, a change in performance may be documented in personnel records as an indicator of a reaction to a stressful event.  The VA examiner psychiatrist is asked to address whether the Veteran exhibited behavior changes which may be indicative that a personal assault occurred; the examiner should review the Veteran's personnel history in the claims file to assist in offering this opinion. The requested opinion should take into consideration all relevant evidence following the incident, as well as the Veteran's own assertions.

On examination, if a diagnosis of PTSD is made, the examiner should specify the stressor, or stressors, relied on in making the diagnosis of PTSD.  

For any psychiatric diagnosis made the examiner should provide an opinion as to:

1) whether the disorder pre-existed the Veteran's service; if so, the examiner should cite to the evidence of record to support that conclusion and state whether the examiner believes the evidence is clear and unmistakable (undebatable) as to show the disorder pre-existed service;

2) if the examiner finds that the disorder pre-existed service, the examiner is also asked to determine if it can be concluded with clear and unmistakable certainty (undebatable) that the pre-existing disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease. 

If the examiner determines that a current psychiatric disorder did not exist prior to service, the examiner is requested to state whether there is a 50 percent probability or greater that the current disorder began during the Veteran's active military service or is related to an event of such service.

Conclusions contrary to other examiners whose opinions appear in the record should be explained.  In particular, this would be the private examination from Mr. Atkinson in July 2011 who provided a diagnosis of PTSD related to sexual trauma in service and the VA examination of August 2012 where the examiner did not diagnose PTSD.  The report of examination should include the complete rationale for all opinions expressed.  

5.  The RO must ensure that the medical examination report and the requested opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and her attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


